Exhibit 99.1 CELLULAR CONCRETE TECHNOLOGIES, INC. A DEVELOPMENT STAGE COMPANY March 31, 2013 TABLE OF CONTENTS Page(s) Report of Independent Registered Public Accounting firm F-1 Financial Statements: Balance Sheet as of March 31, 2013 and 2012 F-2 Statements of Operations for the year ended March 31, 2013 and for the period from inception (February 6, 2012) to March 31, 2013 F-3 Statement of Change in Stockholder’s Equity for the year ended March 31, 2013 and for the period from inception (February 6, 2012) through March 31, 2013 F-4 Statements of Cash Flows for the year ended March 31, 2013 and for the period from inception (February 6, 2012) to March 31, 2013 F-5 Notes to Financial Statements F-6 10 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Cellular Concrete Technologies, Inc. (a Development Stage Company) We have audited the accompanying balance sheets ofCellular Concrete Technologies, Inc. (the “Company”)as of March 31, 2013, and the related statements of operations, stockholder's equity and cash flows for the year then ended, and the period from inception (February 6, 2012) to March 31, 2013. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. The financial statements of the Company as of March 31, 2012, were audited by other auditors, whose report, dated June 26, 2012, expressed an unqualified opinion on those financial statements and also included an explanatory paragraph that raise substantial doubt about the Company’s ability to continue as a going concern. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. Our audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements,assessing the accounting principles used and significant estimates made by management, as well as, evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position ofCellular Concrete Technologies, Inc. as of March 31, 2013 and the results of its operations and cash flows for the year then ended, and the period from inception (February 6, 2012) to March 31, 2013 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company is a development stage enterprise, hadan accumulated deficit and of $10,566 as of March 31, 2013 and continues to experience losses. These considerations raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans regarding those matters are also described in Note 2 which contemplates equity financing through a reverse merger transaction and/or related party advances. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Anton & Chia LLP Newport Beach, CA June 28, 2013 F-1 PART - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS CELLULAR CONCRETE TECHNOLOGIES, INC. ( A Development Stage Company) BALANCE SHEETS March 31, 2013 March 31, 2012 ASSETS Current Assets: Cash $
